MEMORANDUM OF DECISION.
Thomas L. Hubley appeals from a judgment of the Superior Court, Cumberland County, affirming a judgment of the District Court, Portland, finding him guilty of assault in violation of 17-A M.R.S.A. § 207 (1983). Contrary to Hubley’s contentions, the record on appeal discloses that the trial court properly limited Hubley’s cross-examination of the arresting police officers, M.R.Evid. 611(a), and the evidence was sufficient to allow the trial court rationally to find beyond a reasonable doubt that Hubley committed the crime with which he was charged. State v. Barry, 495 A.2d 825, 826 (Me.1985).
The entry is:
Judgment affirmed.
All concurring.